DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (9587897).
In reference to claim 4, Huang discloses a thumb safety mechanism comprising:
a first main body comprising an inner side surface (figure 1, first main body 10); 
a pivot member comprising a first end coupled with the inner side surface of the first main body by a fastener, wherein the first main body is configured to pivot about the pivot member from a fire position to a safe position (figures 1 and 6-8, pivot member 12, first main body 10 and corresponding fastener 18); and 
a second main body coupled with a second end of the pivot member by a fastener (figure 1, second main body 20 and corresponding fastener 18); and 
wherein the pivot member is a monolithic piece of material that extends from the inner side surface of the first main body to the second main body (figures 1-8, the pivot member 12 is illustrated as a monolithic structure; column 8, lines 44-52).
In reference to claim 5, Huang discloses the claimed invention (screws 18).
In reference to claim 6, Huang discloses the claimed invention (column 6, lines 27-30: a person of ordinary skill in the art would at once envisage that an AR-15 style firearm can be a semi-automatic pistol; figures 1-5, lead line 8 points to a lower receiver of an AR-15 style firearm, where said lower receiver reasonably constitutes a “frame”; column 6, lines 61-67).
In reference to claim 7, Huang discloses the claimed invention (figures 1-5, the pivot member is assembled in an aperture of the frame).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Assuming arguendo that Huang fails to disclose a semi-automatic pistol, the following rejection is also applied: Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
Huang discloses the claimed invention, except fails to explicitly disclose a semi-automatic pistol. However, Huang clearly discloses that the firearm can be an AR-15 style firearm (column 6, lines 27-30). Further, the examiner takes Official Notice that it is well-known for an AR-15 style firearm to take the form of an AR-15 pistol, in order to provide a compact form factor that is better suited to certain purposes, e.g., portability, concealability, law compliance, etc. Thus, it would have been obvious to one of ordinary skill in the art to form the AR-15 style firearm of Huang as an AR-15 pistol, in order to provide a compact form factor that is better suited to certain purposes.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11300376. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims set forth each and every feature of the application claims. Further, the patent claims include additional features vis-à-vis the application claims. Thus, the invention of the patent claims constitutes a “species” of the invention of the application claims, and thus, “anticipates” the invention of the application claims. As such, the application claims are not patentably distinct from the patent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Smith (2017/0122689), Tatum (2013/0152444), Joubert (2014/0259846), Mueschke (4414769), Swenson (3492748), Schuemann (5212327), Tange (5903994), Wright (8276502), and Karfiol (8333028).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641